KeewiN, J.
This is a contest over the will of Thomas Powell,' deceased. The county court sustained the will, and on appeal the circuit court affirmed the judgment of the county court. The appeal here is from the judgment of the circuit court.
The specifications of error are: (a) that the court erred in finding that the will was legally executed and properly attested by subscribing witnesses; (b) that the court erred in finding that the testator had sufficient mental capacity to execute a will; and (c) that the court erred in finding that the execution of the will was not procured by undue influence. These errors involve the proposition whether the findings set out in the statement of facts are supported by the evidence.
*577Counsel for áppellant favors us with a very able and ingenious brief, but the findings are so well supported that it would serve no useful purpose to discuss the evidence here. It is clear that the judgment below cannot be disturbed.
By the Court. — The judgment of the court below is affirmed. No costs in this court shall be paid out of the estate.